FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                    February 27, 2008
                    UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                       Clerk of Court
                                 TENTH CIRCUIT



 APRIL ROSE WILKENS,

               Plaintiff - Appellant,                    No. 07-6225
          v.                                           (W.D. Oklahoma)
 RON WARD, Director; MILLICENT                   (D.C. No. CV-05-00254-M)
 NEWTON-EMBRY, Warden;
 MICHAEL JACKSON, Medical
 Director; DENNIS COTNER, Medical
 Services Administrator; DEBORAH
 GRAUMANN, Health Services
 Administrator; E. KAHN, Doctor; G.
 WATKINS, Doctor; A. McMASTER,
 Doctor; and JANE DOE, Director,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and McCONNELL, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff April Wilkens, proceeding pro se, appeals the district court’s order

adopting the magistrate judge’s supplemental report and recommendation granting

the defendants’ second motion for summary judgment, entering judgment in favor

of the defendants on all of Wilkens’ federal claims, and dismissing her

supplemental state law claims without prejudice. We affirm.

      Wilkens, while serving a life term of imprisonment for first-degree murder

at the Mabel Bassett Correctional Center (“MBCC”) and in the custody of the

Oklahoma Department of Corrections (“DOC”), brought this 42 U.S.C. § 1983

action alleging that her Eighth Amendment rights were violated by the

defendants, employees of the MBCC and/or the DOC. In particular, Wilkens

claimed that the defendants were deliberately indifferent to her serious dental

needs, that the defendants revoked her authorization to receive special acne

medications from an outside source, and that the defendants had failed to protect

her from another inmate’s assault. 1 Wilkens also argues the district court erred in

denying her motion to have counsel appointed for her.

      The magistrate judge’s long and thorough report and recommendation

carefully explained why Wilkens’ arguments had no merit and why the defendants

      1
       The district court found that all issues had been exhausted. The defendants
make a brief reference in a footnote to the question of exhaustion of the assault
claim; but the point is not developed. Accordingly, we do not address it.

                                         -2-
were entitled to summary judgment on her Eighth Amendment claims. For

substantially the reasons set forth in the magistrate’s report and recommendation,

adopted by the district court, we affirm the district court’s entry of summary

judgment in favor of the defendants and the dismissal without prejudice of her

supplemental state law claims. With respect to her claim that the district court

erred in denying her motion to appoint counsel, we review that decision for abuse

of discretion. Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995). We

find no abuse in that decision.

      For the foregoing reasons, we AFFIRM the district court’s orders.

                                               ENTERED FOR THE COURT


                                               Stephen H. Anderson
                                               Circuit Judge




                                         -3-